Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 6/9/2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 3/10/2021.

	Response to Arguments
Applicant amends independent claims 1, 15, and 20 to similarly recite “[2]”.  Applicant argues on pages [3] regarding claims [4] that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where [5] is now modified with [6] to teach the limitations as recited.

Claim Objections
Claim 1 is objected to because of the following informalities:  
that least one anatomic structure” with “the at least one anatomic structure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saur et al. (NPL “Automatic Detection of Calcified Coronary Plaques in Computed Tomography Data Sets) in view of Grosskopf (US PGPUB 20100166283).
As per claim 1, Saur discloses a system (Saur, abstract) comprising:
a non-transitory computer-readable medium configured to store data and instructions (Saur, Section 2, first paragraph, where software developed on C++ is by definition loaded onto a computer-readable medium);
a processor configured to access the non-transitory computer-readable medium and execute the instructions (Saur, Section 2, first paragraph, where the MeVisLab platform maps to the processor running the C++ code), the instructions comprising:
region of interest method code programmed to:
receive segmented image volume data for at least one anatomic structure (Saur, abstract, Section 1, first paragraph, and Section 2, first paragraph, where the segmented image volume data acquired is both an angio scan and native CT scan), 
wherein the segmented image volume data includes a first set of segmented image volume data that includes the at least one anatomic structure and a second set of segmented image volume data that includes that least one anatomic structure (Saur, abstract, Section 1, first paragraph, and Section 2, first paragraph, where the native CT scan is a low-resolution scan mainly used for Calcium Scoring, this maps to the first set of segmented data, and the angio scan is a higher-resolution scan obtained using contrast agent, this maps to the second set of segmented data);
evaluate the first set of segmented image volume data and the second set of segmented image volume data to identify image volumes in the second set of segmented image volume data (Saur, Section 2, first paragraph and Section 2, Step (C), where both the native data set and angio data set are used to restrict the plaque candidates to only those within the coronary arteries; plaques in both the native and angio data sets are determined; and Step (D); both data sets are registered using the determined plaques; in Step (F), it is determined that some angio plaques that don’t show up as a native plaque are still artery plaques and are added to the set V of plaques; thus the angio data maps to the second set of segmented image volume data);
detect a surface of one or more regions of interest of the at least one anatomic structure (Saur, Section 2, (C), where the iso-surface of the plaques is determined using the marching cubes algorithm),
the surface of the one or more regions of interest being detected based on an evaluation of values associated with voxels representing the first set of segmented image volume data and based on the identified image volumes in the second set of segmented image volume data (Saur, Section 2, first paragraph and Section 2, Step (C), ; and
generate a region of interest model based on the one or more identified regions of interest (Saur, Section 2, (C), where the generated meshes of the plaques maps to the generated region of interest model).
Saur discloses generating a mesh model of plaques using both a “native” dataset of coronary vessels and an angio dataset of those same vessels that is a higher-resolution dataset but doesn’t specifically disclose searching outward from a vessel centerline to determine the outer surface of the vessels.  However Grosskopf discloses search outward from a computed centerline for the at least one anatomic structure to detect a surface of one or more regions of interest of the at least one anatomic structure (Grosskopf, Figs. 3 and 4 and [0072], where the vessel walls are determined by searching outward from a centerline).
Saur and Grosskopf are analogous since both of them are dealing with the imaging and detection of blood vessels in medical images. Saur provides a way of generating a mesh model of plaques using both a “native” dataset of coronary vessels and an angio dataset of those same vessels that is a higher-resolution dataset. Grosskopf provided a way of determining the surface of blood vessels by searching outward from the centerline.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the searching outward from the centerline to determine vessel walls taught by Grosskopf into the modified invention of Saur such that system will be able to limit the computational complexity of determining the vessel wall locations (Grosskopf, [0033]-[0034]).

As per claim 2, claim 1 is incorporated and Saur in view of Grosskopf discloses wherein the region of interest method code is further programmed to apply a marching cubes algorithm to a voxel dataset for the one or more identified regions of interest of the at least one anatomic structure to generate the region of interest model (Saur, abstract and p. 172, (c), where meshes are created using a marching cubes algorithm to determine the locations of vessel calcifications).

As per claim 3, claim 1 is incorporated and Saur in view of Grosskopf discloses wherein the instructions further comprise a segmentation method code programmed to receive image volume data comprising a first set of one or more 3-D image volumes of a patient region of a given patient, and a second set of one or more 3-D image volumes of the patient region (Saur, Section 2, first paragraph and , Step (C), where both the native data set and angio data set are used to restrict the plaque candidates to only those within the coronary arteries; plaques in both the native and angio data sets are determined; and Step (D); both data sets are registered using the determined plaques; in Step (F), it is determined that some angio plaques that don’t show up as a native plaque are still artery plaques and are added to the set V of plaques; thus the angio data maps to the second set of segmented image volume data; the two sets of data are in 3D).

As per claim 4, claim 3 is incorporated and Saur in view of Grosskopf discloses wherein the segmentation method code is further programmed to segment the first set of the one or more 3-D image volumes and the second set of the one or more 3-D image volumes to isolate the at least one anatomic structure in each set of the one or more 3-D image volumes (Saur, Section 2, (C), where the location of plaques in both the native data set and the 

As per claim 5, claim 4 is incorporated and Saur in view of Grosskopf discloses wherein the region of interest method code programmed to isolate comprises providing the first set of segmented image volume data for the at least one anatomic structure from the first set of the one or more 3-D image volumes and the second set of segmented image volume data for at least one anatomic structure from the second set of the one or more 3-D image volumes (Saur, Section 2, first paragraph and , Step (C), where both the native data set and angio data set are used to restrict the plaque candidates to only those within the coronary arteries; plaques in both the native and angio data sets are determined; and Step (D); both data sets are registered using the determined plaques; in Step (F), it is determined that some angio plaques that don’t show up as a native plaque are still artery plaques and are added to the set V of plaques; thus the angio data maps to the second set of segmented image volume data).

As per claim 13, claim 1 is incorporated and Saur in view of Grosskopf discloses wherein the instructions further comprise an anatomic model generator programmed to generate model data for a geometry of the at least one anatomic structure based on the segmented image volume data (Saur, Section 2, (C), where mesh geometry is generated for found plaques).

As per claim 14, claim 13 is incorporated and Saur doesn’t disclose but Grosskopf discloses wherein the instructions further comprise an output generator programmed to render on a display the region of interest model and an anatomic model, the anatomic model being generated based on the model data (Grosskopf, [0004], where the results of the vessel processing are displayed for a radiologist for his evaluation).
See claim 1 rejection for reason to combine.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saur et al. (NPL “Automatic Detection of Calcified Coronary Plaques in Computed Tomography Data Sets) in view of Grosskopf (US PGPUB 20100166283) and in further view of Mistretta et al. (US PGPUB 20170076467).
As per claim 6, claim 5 is incorporated and Saur in view of Grosskopf doesn’t disclose but Mistretta discloses wherein the region of interest method code programmed to evaluate comprises subtracting the first set of segmented image volume data from the second set of segmented image volume data to identify 3-D image volumes in the second set of segmented image volume data, the identified 3-D image volumes corresponding to the image volumes (Mistretta, [0057], where a pre-contrast or “mask” image acquired before the administration of contrast agent is subtracted out from an image acquired after contrast agent is administered; this is a technique known as Digital Subtraction Angiography).
Saur in view of Grosskopf and Mistretta are analogous since both of them are dealing with the imaging and detection of blood vessels in medical images. Saur in view of Grosskopf provides a way of generating a mesh model of plaques using both a “native” dataset of coronary vessels and an angio dataset of those same vessels that is a higher-resolution dataset. Mistretta discloses the use of a technique called 3D Digital Subtraction Angiography (3D DSA) where a pre-contrast image is subtracted from an image taken after contrast agent is administered.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of 3D DSA taught by Mistretta into the modified invention of Saur in view of Grosskopf such that the system will be able to remove image signals associated with non-vascular structures (Mistretta, [0057]).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saur et al. (NPL “Automatic Detection of Calcified Coronary Plaques in Computed Tomography Data Sets) in view of Grosskopf (US PGPUB 20100166283) and in further view of Mistretta et al. (US PGPUB 20170076467) and in further view of Li et al. (US PGPUB 20180137656).
As per claim 7, claim 6 is incorporated and Saur in view of Grosskopf and Mistretta doesn’t disclose but Li discloses wherein the region of interest method code is further programmed to exclude 3-D image volumes in the first set of segmented image volume data for the at least one anatomic structure based on the identified 3-D image volumes in the second set of segmented image volume data during the search to detect the surface of the one or more regions of interest (Li, Fig. 2 and Fig. 3 and [0022]-[0029], where the CT image data is used to evaluate the MRI image data, thus the MRI image data maps to the second set of segmented image volume data; the CT template set is used to determine corresponding organ locations in the MRI data; the CT template set per organ is used to exclude non-organ data for generating pseudo-CT data for each MRI data organ).
Saur in view of Grosskopf and Mistretta and Li are analogous since both of them are dealing with the imaging and detection of blood vessels in medical images. Saur in view of Grosskopf and Mistretta provides a way of generating a mesh model of plaques using both a “native” dataset of coronary vessels and an angio dataset of those same vessels that is a higher-resolution dataset, and, in addition, using the technique of 3D DSA to subtract one image data set from the other.  Li discloses the use of one set of image volume data to exclude an anatomic structure based on identified 3D image volumes in a second set of image data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the exclusion of an anatomic structure using two sets of image data taught by Li into the modified invention of Saur in view of Grosskopf and Mistretta.

As per claim 8, claim 6 is incorporated and Saur in view of Grosskopf and Mistretta doesn’t disclose but Li discloses wherein the region of interest method code is further programmed to exclude 3-D image volumes in the first set of segmented image volume data for the at least one anatomic structure based on the identified 3-D image volumes in the second set of segmented image volume data to provide filtered segmented image volume data (Li, Fig. 2 and Fig. 3, [0016], and [0022]-[0029], where the CT image data is used to evaluate the MRI image data, thus the MRI image data maps to the second set of segmented image volume data; the CT template set is used to determine corresponding organ locations in the MRI data; the CT template set per organ is used to exclude non-organ data for generating pseudo-CT data for each MRI data organ; the pseudo-CT image data (MRI data generated to resemble CT data) maps to the filtered segmented image volume data).
See claim 7 rejection for reason to combine.

As per claim 9, claim 8 is incorporated and Saur in view of Grosskopf, Mistretta, and Li discloses wherein the surface of the one or more regions of interest is detected by evaluating the values associated with the voxels representing the 3-D image volume of the filtered segmented image volume data relative to a threshold (Saur, Section 2 (C), where plaque candidates are extracted using an intensity threshold from both the angio and the native data set).

As per claim 10, claim 9 is incorporated and Saur in view of Grosskopf, Mistretta, and Li discloses wherein the first set of the one or more 3-D image volumes of the patient region was acquired before the patient had been administered a contrasting agent, and the second set of the one or more 3-D image volumes of the patient region where acquired after the patient had been administered the contrasting agent (Saur, abstract, Section 1, first paragraph, and Section 2, first paragraph, where the native CT scan is a low-resolution scan mainly used for Calcium Scoring, this maps to the first set of segmented data, and the angio scan is a higher-resolution scan obtained using contrast agent, this maps to the second set of segmented data).

As per claim 11, claim 10 is incorporated and Saur in view of Grosskopf, Mistretta, and Li discloses wherein the 3-D image volumes identified in the second set of segmented image volume data are representative of the contrasting agent (Saur, abstract, Section 1, first paragraph, and Section 2, first paragraph, where the angio scan is a higher-resolution scan obtained using contrast agent, this maps to the second set of segmented data; Section 2, (C), (E), and (F) show how determined plaques in the angio data set are added to the plaque list; (F) shows how some angio plaques can be added to the list even without a corresponding “native data set” plaque found).

As per claim 12, claim 11 is incorporated and Saur in view of Grosskopf, Mistretta, and Li discloses wherein the region of interest model corresponds to a calcification model (Saur, abstract and Section 1, where the system is for determining calcified plaques in vessels).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gulsun et al. (US PGPUB 20070248250) in view of Grosskopf (US PGPUB 20100166283).
As per claim 15, Gulsun discloses a computer-implemented method (Gulsun, abstract), comprising:
receiving segmented image volume data for at least one anatomic structure, wherein the segmented image volume data includes a three-dimensional (3-D) image volume that includes the at least one anatomic structure (Gulsun, [0003], where a CT 
searching outward from a computed centerline for the at least one anatomic structure to detect values of one or more regions of interest and other portions of the at least one anatomic structure based on an evaluation of values of voxels representing the 3-D image volume that includes the at least one anatomic structure (Gulsun, Figs. 2C-2F and [0009]-[0010] and [0028]-[0029], where the algorithm progresses outwardly from the seed point (estimated center of the vessel), the algorithm is run on a plane passing perpendicularly through the centerline of the vessel; the gradient of the intensity values going outward is used to determine the cost function of the graph superimposed on the image shown in Fig. 2E, the gradients map to the transitions between a region of interest (blood vessel) and other portions of the anatomic structure; and [0009], the blood vessels map to the region of interest; and [0005], where the processed data is voxel data), 
wherein detected values correspond to a location on a surface of a respective one of the one or more regions of interest and the other portions (Gulsun, [0025] and [0032], where a surface of the vessel is produced from the algorithm);
isolating the one or more regions of interest of the at least one anatomic structure in response to the searching (Gulsun, [0031]-[0032], where the algorithm results in isolating the surface of the vessel from the anatomical image); and
generating a region of interest model based on the one or more isolated regions of interest (Gulsun, [0035], where the algorithm results on the construction of 3D surface models of the vessels).
Gulsun doesn’t specifically disclose evaluating transitions between successive values when determining the contours of vessels.  However Grosskopf discloses searching outward from a computed centerline for the at least one anatomic structure to detect transitions between one or more regions of interest and other portions of the at least one anatomic structure based on an evaluation of values of voxels representing the 3-D image volume that includes the at least one anatomic structure (Grosskopf, Figs. 3 and 4 and [0072], where a mixture of threshold and gradient criteria are used to determine the surface of the vessel, and [0013], where, in the gradient based method, the gradient is compared against a gradient threshold to determine the contour);
wherein detected respective transitions corresponds to a location on a surface of a respective one of the one or more regions of interest and the other portions (Grosskopf, Figs. 3 and 4, where the surface of the vessel is detected using the algorithm).
Gulsun and Grosskopf are analogous since both of them are dealing with the imaging and detection of blood vessels in medical images. Gulsun provides a way of segmenting out the blood vessels in a medical image. Grosskopf provided a way of determining the location of blood vessel boundaries by using a gradient-detection methods of Hounsfield units or gradient plus threshold detection method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of the gradient algorithm taught by Grosskopf into modified invention of Gulsun such that the system will be able to use more than one method to detect a closed continuous loop of the vessel wall (Grosskopf, [0072]).

As per claim 16, claim 15 is incorporated and Gulsun doesn’t disclose but Grosskopf discloses wherein the values correspond to Hounsfield unit (HU) values (Grosskopf, [0007]-[0009] and Table 1, where the measurements are in HUs),
wherein the evaluating comprises comparing each HU value associated with each voxel for the at least one anatomic structure to a HU threshold to detect the transitions 
See claim 15 rejection for reason to combine.

As per claim 17, claim 15 is incorporated and Gulsun doesn’t disclose but Grosskopf discloses wherein each value is a gradient vector value (Grosskopf, [0013] and [0072], where the sequence of HU values compared for the gradient map to the gradient vector value), 
the evaluating comprises evaluating each gradient vector value associated with each voxel for the at least one anatomic structure to a gradient threshold to detect the transitions (Grosskopf, Figs. 3 and 4 and [0072], where a mixture of threshold and gradient criteria are used to determine the surface of the vessel, and [0013], where, in the gradient based method, the gradient is compared against a gradient threshold to determine the contour).
See claim 15 rejection for reason to combine.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gulsun et al. (US PGPUB 20070248250) in view of Grosskopf (US PGPUB 20100166283) and in further view of Saur et al. (NPL “Automatic Detection of Calcified Coronary Plaques in Computed Tomography Data Sets).
As per claim 18, claim 17 is incorporated and Gulsun in view of Grosskopf doesn’t disclose but Saur discloses wherein the isolating comprises excluding 3-D image volumes for the identified one or more regions of interest from the segmented image volume data for the at least one anatomic structure, wherein the region of interest model is generated based on the excluded 3-D image volumes (Saur, p. 172, Section (C) where an image of the bones is used as a mask in order to remove the consideration of bones in corresponding voxels in the angio data set).


As per claim 19, claim 15 is incorporated and Gulsun in view of Grosskopf doesn’t disclose but Saur discloses wherein the generating comprises applying a marching cubes algorithm to a voxel dataset for the isolated one or more regions of interest of the at least one anatomic structure to generate the region of interest model (Saur, abstract and p. 172, (c), where meshes are created using a marching cubes algorithm to determine the locations of vessel calcifications).
See claim 18 rejection for reason to combine...

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gulsun et al. (US PGPUB 20070248250) in view of Saur et al. (NPL “Automatic Detection of Calcified Coronary Plaques in Computed Tomography Data Sets) and in further view of Grosskopf (US PGPUB 20100166283).
As per claim 20, Gulsun discloses a system (Gulsun, abstract) comprising:
a non-transitory computer-readable medium configured to store data comprising segmented image volume data for at least one anatomic structure and instructions, the segmented image volume data including a three-dimensional (3-D) image volume that includes the at least one anatomic structure (Gulsun, [0005], where the locations of vessels are determined from “original data”, the storage of the data in a medium is inherent);
a processor configured to access the non-transitory computer-readable medium and execute the instructions, the instructions comprising a region of interest modeling engine (Gulsun, [0024], where the processing is run as a computer algorithm, thus a processor is inherent), the region of interest modeling engine being programmed to:
search outward from a computed centerline for the at least one anatomic structure to detect a surface of one or more regions of interest of the at least one anatomic structure (Gulsun, Figs. 2C-2F and [0009]-[0010] and [0028]-[0029], where the algorithm progresses outwardly from the seed point (estimated center of the vessel), the algorithm is run on a plane passing perpendicularly through the centerline of the vessel; the gradient of the intensity values going outward is used to determine the cost function of the graph superimposed on the image shown in Fig. 2E, the gradients map to the transitions between a region of interest (blood vessel) and other portions of the anatomic structure; and [0009], the blood vessels map to the region of interest; and [0005], where the processed data is voxel data; and [0025] and [0032], where a surface of the vessel is produced from the algorithm), 
isolate the one or more regions of interest of the at least one anatomic structure in response to the searching by excluding 3-D image volumes for the identified one or more regions of interest from the segmented image volume data for the at least one anatomic structure (Gulsun, [0031]-[0032], where the algorithm results in isolating the surface of the vessel from the anatomical image).
Gulsun discloses a method of producing 3D images of a blood vessel by determining a centerline in a 3D voxel image of a part of the body then searching outward to determine the surface of the vessel.  Gulsun doesn’t specifically disclose that the voxel unit measurements are in Hounsfield Units (HU’s), nor using a marching cubes algorithm to isolate one or more regions the surface of the one or more regions of interest being detected based on an evaluation of Hounsfield unit (HU) values (Saur, p. 172, Section (c), where HU’s are used as voxel values), and 
generate a region of interest model by applying a marching cubes algorithm to a voxel dataset for the isolated one or more regions of interest of the at least one anatomic structure (Saur, abstract and p. 172, (c), where meshes are created using a marching cubes algorithm to determine the locations of vessel calcifications).
Gulsun and Saur are analogous since both of them are dealing with the imaging and detection of blood vessels in medical images. Gulsun provides a way of segmenting out the blood vessels in a medical image. Saur provided a way of using two separate medical images to segment out the calcifications of the blood vessels, the medical images being in Hounsfield Units and using the marching cubes algorithm to perform the segmentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of Hounsfield units and the use of the marching cubes algorithm taught by Saur into modified invention of Gulsun such that system will be able to extract the plaque surfaces from the “native” data (Saur, p. 172, last paragraph).
Gulsun in view of Saur doesn’t disclose but Grosskopf discloses the surface of the one or more regions of interest being detected based on an evaluation of Hounsfield unit (HU) values associated with voxels representing the 3-D image volume that includes the at least one anatomic structure relative to a plurality of HU threshold ranges, each HU threshold range being associated with a density of a different material (Grosskopf, [0007]-[0010] , Table 1, and [0029], where different tissue types are differentiated using different Hounsfield unit ranges).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619